Exhibit 10.2



REGISTRATION RIGHTS AGREEMENT

                This Registration Rights Agreement (this “Agreement”), dated as
of June 12, 2003, is entered into by and between Wynn Resorts, Limited, a
corporation organized under the laws of Nevada (together with its successors,
“the Company”), and Société des Bains de Mer et du Cercle des Etrangers à
Monaco, a société anonyme Monegasque organized under the laws of the
Principality of Monaco (together with its successors, “SBM”).

                1.             Introduction. The Company and SBM are party to a
Purchase Agreement, dated June 12, 2003 (“the Purchase Agreement”), pursuant to
which the Company has agreed, among other things, to issue shares of the
Company’s common stock, par value $0.01 per share (the “Common Stock”), to SBM.
This Agreement shall become effective upon the issuance of the Registerable
Shares (as defined below) to SBM pursuant to the Purchase Agreement. As used
herein, the term “Person” means a corporation, an association, a partnership, an
organization, business, an individual, a governmental or political subdivision
thereof or a governmental agency; the term “Registerable Shares” means the
shares of Common Stock issued to SBM pursuant to the Purchase Agreement, and all
other shares of Common Stock owned by SBM, whether now owned or hereafter
acquired by SBM or with respect to which SBM has or hereafter acquires the power
of disposition; and the term “Wynn Registration Rights Agreement” means the
Registration Rights Agreement, dated October 30, 2002, by and between the
Company and Stephen A. Wynn.

                 2.             Registration Provisions


                 2.1             Registration on Request.


                (a)             At any time after April 1, 2005 or the
occurrence of a Change of Control (as such term is defined in the Purchase
Agreement), upon written request of SBM requesting that the Company effect the
registration under the Securities Act of 1933 (the “Securities Act”) of all or
part of the Registerable Shares and specifying the intended method of
disposition thereof, the Company will, subject to the terms of this Agreement,
use its reasonable best efforts to effect the registration under the Securities
Act of:


                (i)             the Registerable Shares which the Company has
been so requested to register by SBM for disposition in accordance with the
intended method of disposition stated in such request; and


                (ii)             all shares of Common Stock which the Company
may elect to register in connection with the offering of Registerable Shares
pursuant to this section 2.1;


  each to the extent requisite to permit the disposition (in accordance with the
intended methods thereof) of the Registerable Shares; provided, however, that,
subject to Section 2.1(e), such a request may not be made more than once; and
further provided, that a request shall not be deemed made (i) unless a
registration statement with respect thereto has become effective, provided that
a registration statement which does not become effective after the Company has
filed a registration statement with respect thereto solely by reason of the
refusal to proceed of SBM (other than a refusal to proceed based upon (i) a
material adverse change in general market conditions or in the Company’s
business of which SBM was not aware at the time of the request or (ii) the
advice of counsel relating to a matter with respect to the Company) shall be
deemed to have become effective, (ii) if, after it has become effective, such
registration becomes subject to any stop order, injunction or other order or
requirement of the SEC or other governmental agency or court for any reason, or
(iii) if the conditions to closing specified in the purchase agreement or
underwriting agreement entered into in connection with such registration are not
satisfied, other than primarily by reason of an act or omission by SBM.


                 (b)             Registration Statement Form. Registrations
under this section 2.1 shall be on such appropriate registration form of the SEC
(i) as shall be selected by the Company and (ii) as shall permit the disposition
of the Registerable Shares in accordance with the intended method or methods of
disposition specified in SBM’s request for such registration.


                 (c)             Expenses. The Company shall bear all
Registration Expenses incurred in connection with any registration statement
initiated pursuant to this section 2.1. As used herein, “Registration Expenses”
shall include, without limitation, all registration and filing fees; fees with
respect to any filings required to be made with the National Association of
Securities Dealers; listing fees relative to any stock exchange or national
market system; fees and expenses of compliance with state securities or blue sky
laws (including reasonable fees and expenses of counsel for the underwriters in
connection therewith); printing expenses; fees and disbursements of counsel for
the Company and SBM; fees and disbursements of accounting or financing
professionals; fees and disbursements of all independent public accountants of
the Company; any transfer taxes with respect to the Registerable Shares sold by
SBM; and all other expenses incidental to the sale and delivery of the
Registerable Shares; provided that “Registration Expenses” shall not include any
underwriting discounts, commissions, fees or disbursements, which shall be borne
by the Company and SBM pro rata to the number of shares being offered by each of
the Company and SBM.


                 (d)             Selection of Underwriters. If a requested
registration pursuant to this section 2.1 involves an underwritten offering, the
managing or lead underwriter or underwriters thereof shall be selected by the
Company after consultation with SBM and taking into account any reasonable
objections SBM may have.


                (e)             Priority in Requested Registrations. Subject to
the preferential rights set forth in section 2.2(c) of the Wynn Registration
Rights Agreement, if a requested registration pursuant to this section 2.1
involves an underwritten offering of the securities so being registered, and the
managing underwriter shall advise the Company in writing that, in its opinion,
the number of securities requested to be included in such registration exceeds
the number which can be sold in such offering the Company will include in such
registration, to the extent of the number which the Company is so advised can be
sold in such offering, (i) first, the Registerable Shares requested to be
included in such registration by SBM and (ii) second, Common Stock that the
Company proposes to sell and other securities of the Company included in such
registration by the holders thereof. In the event that as a result of the
preferential rights set forth in section 2.2(c) above of the Wynn Registration
Rights Agreement, SBM cannot include all of the securities it demanded to be
included in such offering, then SBM shall have the right to exercise its demand
right pursuant to this section 2.1 again so that all of the securities of the
Company held by SBM will be in included in any such registration.


                2.2             Incidental Registration.


                (a)             Right to Include Registerable Shares. If the
Company at any time proposes to register any of its securities under the
Securities Act (other than by a registration on Form S-8, or any successor form
thereto, relating to a stock option plan, stock purchase plan, managing
directors’ plan, savings or similar plan and other than pursuant to section
2.1), whether or not for sale for its own account, it will each such time give
prompt written notice to SBM of its intention to do so and of SBM’s rights under
this section 2.2. Upon the written request of SBM made within 15 days after the
receipt of any such notice (which request shall specify the Registerable Shares
intended to be disposed of by SBM and the intended method of disposition
thereof), the Company will, subject to the terms of this Agreement, use its
reasonable best efforts to effect the registration under the Securities Act of
all Registerable Shares which the Company has been so requested to register by
SBM, to the extent requisite to permit the disposition (in accordance with the
intended methods thereof) of the Registerable Shares to be registered, by
inclusion of such Registerable Shares in the registration statement which covers
the securities which the Company proposes to register, provided that if, at any
time after giving written notice of its intention to register any securities and
prior to the effective date of the registration statement filed in connection
with such registration, the Company shall determine for any reason either not to
register or to delay registration of such securities, the Company may, at its
election, give written notice of such determination to SBM and, thereupon, (i)
in the case of a determination not to register, shall be relieved of its
obligation to register the Registerable Shares in connection with such
registration (but not from its obligation to pay the Registration Expenses in
connection therewith), without prejudice, however, to the rights of SBM to
request that such registration be effected as a registration under section 2.1,
and (ii) in the case of a determination to delay registering, shall be permitted
to delay registering any Registerable Shares, for the same period as the delay
in registering the securities which the Company proposes to register. Any
registration effected under this section 2.2 shall not relieve the Company of
its obligation to effect any registration upon request under section 2.1, nor
shall any such registration hereunder be deemed to have been effected pursuant
to section 2.1.


                 (b)             Expenses. The Company shall bear all
Registration Expenses incurred in connection with each registration of
Registerable Shares requested pursuant to this section 2.2.


                (c)             Priority in Incidental Registrations. If (i) a
registration pursuant to this section 2.2 involves an underwritten offering of
the securities so being registered, whether or not for sale for the account of
the Company, to be distributed by or through one or more underwriters of
recognized standing under underwriting terms appropriate for such a transaction
and (ii) the managing underwriter of such underwritten offering shall notify the
Company and SBM, in writing, of its belief that the number of securities
requested to be included in such registration exceeds the number which can be
sold in (or during the time of) such offering, then the Company will include in
such registration, to the extent of the number which the Company is so advised
can be sold in (or during the time of) such offering, (y) first, securities
proposed by the Company to be sold for its own account or any securities that
the Company issued pursuant to Rule 144A under the Securities Act that the
Company agreed, at the time of such issuance, to register or exchange for
registered securities at a later time and (z) second, the Registerable Shares
and other securities of the Company requested to be included in such
registration by Persons exercising registration rights comparable to the rights
under section 2.2 (collectively, the “Requested Shares”) pro rata, based on the
number of shares of Common Stock held by each Person exercising such rights
(each, a “Requesting Holder”).


                 2.3             Registration Procedures. If and whenever the
Company is required to use its reasonable best efforts to effect the
registration of any Registerable Shares under the Securities Act as provided in
sections 2.1 or 2.2, the Company shall:


                (i)             prepare and, in the case of a registration
pursuant to section 2.1, within 60 days after the initial request of SBM, and in
the case of a registration pursuant to section 2.2, within 60 days after the end
of the period within which requests for registration may be given to the
Company, file with the SEC the requisite registration statement to effect such
registration (including such audited financial statements as may be required by
the Securities Act or the rules and regulations promulgated thereunder) and
thereafter use its reasonable best efforts to cause such registration statement
to become and remain effective, provided however that the Company may
discontinue any registration of its securities pursuant to Section 2.2 hereof at
any time prior to the effective date of the registration statement relating
thereto;


                (ii)             prepare and file with the SEC such amendments
and supplements to such registration statement and the prospectus used in
connection therewith as may be necessary to keep such registration statement
effective and to comply with the provisions of the Securities Act with respect
to the disposition of all securities covered by such registration statement
until the earlier of such time as all of such securities have been disposed of
in accordance with the intended methods of disposition by the seller or sellers
thereof set forth in such registration statement or (A) in the case of a
registration pursuant to section 2.1, the expiration of 180 days after such
registration statement becomes effective, or (B) in the case of a registration
pursuant to section 2.2, the expiration of 90 days after such registration
statement becomes effective;


                (iii)             furnish to SBM and any underwriters, one copy
of the originally executed and such number of conformed copies of such
registration statement and of each such amendment and supplement thereto (in
each case including all exhibits), such number of copies of the prospectus
contained in such registration statement (including each preliminary prospectus
and any summary prospectus) and any other prospectus filed under Rule 424 under
the Securities Act, in conformity with the requirements of the Securities Act,
and such other documents, as SBM or any underwriter may reasonably request in
order to facilitate the public sale or other disposition of the Registerable
Shares;


                (iv)             use its reasonable best efforts to register or
qualify all Registerable Shares and other securities covered by such
registration statement under such other securities laws or blue sky laws of such
jurisdictions as SBM or any underwriter shall reasonably request, to keep such
registrations or qualifications in effect for so long as such registration
statement remains in effect, and take any other action which may be reasonably
necessary or advisable to enable SBM or any underwriter to consummate the
disposition in such jurisdictions of the Registerable Shares, except that the
Company shall not for any such purpose be required to qualify generally to do
business as a foreign corporation in any jurisdiction wherein it would not but
for the requirements of this subdivision (iv) be obligated to be so qualified,
to subject itself to taxation in any such jurisdiction or to consent to general
service of process in any such jurisdiction;


                 (v)             use its reasonable best efforts to cause all
Registerable Shares covered by such registration statement to be registered with
or approved by such other governmental agencies or authorities as may be
necessary to enable SBM to consummate the disposition of such Registerable
Shares;


                (vi)             furnish to SBM a signed counterpart, addressed
to SBM and any underwriters, of:


   (A) an opinion of counsel for the Company, dated the effective date of such
registration statement (or, if such registration includes an underwritten public
offering, an opinion dated the date of the closing under the underwriting
agreement), reasonably satisfactory in form and substance to SBM, and


    (B) a letter from the independent certified public accountants of the
Company, dated the effective date of such registration statement (and, if such
registration includes an underwritten public offering, a letter of like kind
dated the date of the closing under the underwriting agreement), reasonably
satisfactory in form and substance to SBM,


  covering substantially the same matters with respect to such registration
statement (and the prospectus included therein) and, in the case of the
accountants’ letter, with respect to events subsequent to the date of such
financial statements, as are customarily covered in opinions of issuer’s counsel
and in accountants’ letters delivered to the underwriters in underwritten public
offerings of securities and, in the case of the accountants’ letter, such other
financial matters, and, in the case of the legal opinion, such other legal
matters, as SBM may reasonably request;


                (vii)             notify SBM and any managing underwriter or
underwriters, promptly and confirm such advice in writing promptly thereafter:


   (A) when the registration statement, the prospectus or any prospectus
supplement related thereto or post-effective amendment to the registration
statement has been filed, and, with respect to the registration statement or any
post-effective amendment thereto, when the same has become effective;


  (B) of any request by the SEC for amendments or supplements to the
registration statement or the prospectus or for additional information;


  (C) of the issuance by the SEC of any stop order suspending the effectiveness
of the registration statement or the initiation of any proceedings by any Person
for that purpose.


  (D) of the receipt by the Company of any notification with respect to the
suspension of the qualification of the securities or the Registerable Shares for
sale under the securities or blue sky laws of any jurisdiction or the initiation
or threat of any proceeding for such purpose; and


                (viii)             notify SBM and any managing underwriter or
underwriters, at any time when a prospectus relating to a registration statement
covering any Registerable Shares is required to be delivered under the
Securities Act, upon discovery that, or upon the happening of any event as a
result of which, the prospectus included in such registration statement, as then
in effect, includes an untrue statement of a material fact or omits to state any
material fact required to be stated therein or necessary to make the statements
therein not misleading in the light of the circumstances then existing, and at
the request of SBM promptly prepare and furnish to SBM a reasonable number of
copies of a supplement to or an amendment of such prospectus as may be necessary
so that, as thereafter delivered to the purchasers of such securities, such
prospectus shall not include an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading in the light of the circumstances then
existing;


                (ix)             use its reasonable best efforts to obtain, at
the earliest possible date, the withdrawal of any order suspending (A) the
effectiveness of the registration statement or (B) the qualification of any
Registerable Securities for sale in any jurisdiction;


                (x)             otherwise use its reasonable best efforts to
comply with all applicable rules and regulations of the SEC, and make available
to its security holders, as soon as reasonably practicable, an earnings
statement covering the period of at least twelve months, but not more than
eighteen months, beginning with first full calendar quarter after the effective
date of such registration statement, which earnings statement shall satisfy the
provisions of Section 11(a) of the Securities Act and Rule 158 thereunder, and
will furnish to SBM, at least five business days prior to the filing thereof, a
copy of any amendment or supplement to such registration statement or prospectus
and shall not file any thereof to which SBM or any managing underwriter shall
have reasonably objected on the grounds that such amendment or supplement does
not comply in all material respects with the requirements of the Securities Act
or of the rules or regulations thereunder;


                (xi)             provide and cause to be maintained a transfer
agent and registrar for all Registerable Shares and other securities covered by
such registration statement from and after a date not later than the effective
date of such registration statement;


                (xii)             use its reasonable best efforts to list the
Registerable Shares and other securities covered by such registration statement
on any securities exchange on which the same class of securities of the Company
are then listed; and


                (xiii)             in connection with the preparation of any
registration statement, or prospectus or amendment or supplement thereto,
pursuant to the provisions of this section 2.3, the Company shall prior to its
filing with the SEC provide a copy of such document to SBM and any managing
underwriter and make the Company’s representatives and the Company’s counsel
available for discussion of such document and make any changes in such document
relating to SBM prior to the filing thereof as SBM, SBM’s counsel or any
managing underwriter may reasonably request.


                  The Company may require SBM to furnish it with such
information regarding SBM and the distribution of the Registerable Shares as the
Company may from time to time reasonably request in writing.


                  SBM agrees that, upon receipt of any notice from the Company
of the occurrence of any event of the kind described in subdivision (viii) of
this section 2.3, SBM will forthwith discontinue its disposition of Registerable
Shares pursuant to the registration statement relating to such Registerable
Shares until receipt of the copies of the supplemented or amended prospectus
contemplated by subdivision (viii) of this section 2.3 and, if so directed by
the Company, will deliver to the Company (at the Company’s expense) all copies,
other than permanent file copies, of the prospectus relating to the Registerable
Shares current at the time of receipt of such notice. In the event that the
Company shall give any such notice, the period mentioned in paragraph (ii) of
this section 2.3 shall be extended by the length of the period from and
including the date when SBM shall have received such notice to the date on which
SBM has received the copies of the supplemented or amended prospectus
contemplated by paragraph (viii) of this section 2.3.


                 2.4             Underwritten Offerings.


                (a)             Requested Underwritten Offerings. If requested
by the underwriters for any underwritten offering by SBM of Registerable Shares
pursuant to a registration requested under section 2.1, the Company will enter
into an underwriting agreement with such underwriters for such offering, such
agreement to be satisfactory in substance and form to the Company, SBM and the
underwriters, and to contain such representations, warranties and indemnities by
the Company and such other terms as are generally prevailing in agreements of
this type. SBM will cooperate with the Company in the negotiation of the
underwriting agreement and will give consideration to the reasonable suggestions
of the Company regarding the form thereof, provided that nothing herein
contained shall diminish the foregoing obligations of the Company. SBM shall be
a party to such underwriting agreement and may, at its option, require that any
or all of the representations and warranties by, and the other agreements on the
part of, the Company to and for the benefit of such underwriters shall also be
made to and for the benefit of SBM and that any or all of the conditions
precedent to the obligations of such underwriters under such underwriting
agreement be conditions precedent to the obligations of SBM. SBM shall not be
required to make any representations or warranties to or agreements with the
Company or the underwriters other than representations and warranties or
agreements regarding SBM, the Registerable Shares, SBM’s intended method of
distribution and any other representation required by law.


                (b)             Incidental Underwritten Offerings. If the
Company at any time proposes to register any of its securities under the
Securities Act as contemplated by section 2.2 and such securities are to be
distributed by or through one or more underwriters, the Company will, if
requested by SBM as provided in section 2.2 and subject to the provisions of
section 2.2(c), use its reasonable best efforts to arrange for such underwriters
to include all the Registerable Shares to be offered and sold by SBM among the
securities to be distributed by such underwriters, provided that if the managing
underwriter of such underwritten offering shall notify the Requesting Holders,
in writing, of its belief that inclusion in such underwritten distribution of
all or a specified number of the Requested Shares would interfere with the
successful marketing of the securities (other than the Requested Shares) by the
underwriters (such writing to state the basis of such belief and the approximate
number of such Requested Shares which may be included in such underwritten
offering without such effect), then the Company may, upon written notice to the
Requesting Holders, exclude pro rata from such underwritten offering (if and to
the extent stated by such managing underwriter to be necessary to eliminate such
effect, and based on the number of shares of Common Stock held by each
Requesting Holder) a number of such Requested Shares so that the resultant
aggregate number of such Requested Shares which are included in such
underwritten offering shall be equal to the approximate number of shares stated
in such managing underwriter’s notice. The Requesting Holders shall be parties
to the underwriting agreement between the Company and such underwriters and may,
at their option, require that any or all of the representations and warranties
by, and the other agreements on the part of, the Company to and for the benefit
of such underwriters shall also be made to and for the benefit of the Requesting
Holders and that any or all of the conditions precedent to the obligations of
such underwriters under such underwriting agreement be conditions precedent to
the obligations of the Requesting Holders. No Requesting Holder shall not be
required to make any representations or warranties to or agreements with the
Company or the underwriters other than representations, warranties or agreements
regarding such holder, such holder’s Requested Shares and such holder’s intended
method of distribution and any other representation required by law.


                 (c)             Holdback Agreements.


                 (i)             SBM agrees, if so required by the managing
underwriter, not to sell, make any short sale of, loan, grant any option for the
purchase of, effect any public sale or distribution of or otherwise dispose of
any equity securities of the Company, during the period of time required of
other equity holders of the Company after any underwritten registration pursuant
to section 2.1 or 2.2 has become effective, except as part of such underwritten
registration, whether or not SBM participates in such registration.
Notwithstanding the foregoing sentence, SBM shall be entitled to sell during the
foregoing period securities in a private sale. SBM agrees that the Company may
instruct its transfer agent to place stop transfer notations in its records to
enforce this section 2.4(c).


                (ii)             the Company agrees, if so required by the
managing underwriter, not to sell, make any short sale of, loan, grant any
option for the purchase of, effect any public sale or distribution of or
otherwise dispose of its equity securities or securities convertible into or
exchangeable or exercisable for any of such securities during the period of time
required of other equity holders of the Company after any underwritten
registration pursuant to section 2.1 or 2.2 has become effective, except as part
of such underwritten registration and except in connection with a stock option
plan, stock purchase plan, managing directors’ plan, savings or similar plan, or
an acquisition of a business, merger or exchange of stock for stock.


                (d)            Participation in Underwritten Offerings.
Notwithstanding any provision in this section 2.4, SBM may not participate in
any underwritten offering hereunder unless SBM (i) agrees to sell its securities
on the basis provided in any underwriting arrangements approved, subject to the
terms and conditions hereof, by the Company and SBM and (ii) completes and
executes all questionnaires, indemnities, underwriting agreements and other
documents (other than powers of attorney) required under the terms of such
underwriting arrangements. Notwithstanding the foregoing, no underwriting
agreement (or other agreement in connection with such offering) shall require
SBM to make any representations or warranties to or agreements with the Company
or the underwriters other than representations and warranties or agreements
regarding SBM, the Registerable Shares and SBM’s intended method of distribution
and any other representation required by law.


                3.             Indemnification

                  3.1             General


                (a)            Indemnification by the Company. In the event of
any registration of any securities of the Company under the Securities Act
pursuant to Section 2.1 or 2.2 hereof, the Company will, and hereby does agree
to, indemnify and hold harmless SBM and each of its officers, directors,
employees, consultants, agents, attorneys, accountants and each Person that
controls (within the meaning of Section 20 of the Securities Exchange Act of
1934, as amended (the “Exchange Act”)) any of the foregoing Persons (each a “SBM
Indemnified Party”) against any claim, demand, action, liability, damages, loss,
cost or expense (including, without limitation, reasonable legal fees and
expenses incurred by such SBM Indemnified Party in investigating or defending
any such proceeding) (all of the foregoing, including associated costs and
expenses being referred to herein as a “Proceeding”), arising out of or based on
any untrue statement or alleged untrue statement of any material fact contained
in any registration statement under which such securities were registered under
the Securities Act, any preliminary prospectus, final prospectus or summary
prospectus contained therein, or any amendment or supplement thereto, or any
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading, and
the Company will reimburse each such SBM Indemnified Party for any legal or any
other expenses reasonably incurred by them in connection any Proceeding,
provided that the Company shall not be liable in any such case to the extent
that any such Proceeding arises out of or is based upon an untrue statement or
alleged untrue statement or omission or alleged omission made in such
registration statement, any such preliminary prospectus, final prospectus,
summary prospectus, amendment or supplement in reliance upon and in conformity
with written information furnished to the Company through an instrument duly
executed by an SBM Indemnified Party specifically stating that it is for use in
the preparation thereof. Such indemnity shall remain in full force and effect
regardless of any investigation made by or on behalf of and SBM Indemnified
Party and shall survive the transfer of such securities by SBM.


                (b)            Indemnification by the Sellers. The Company may
require, as a condition to including any Registerable Shares in any registration
statement filed pursuant to section 2.3, that the Company shall have received an
undertaking satisfactory to it from SBM, to indemnify and hold harmless (in the
same manner and to the same extent as set forth in subdivision (a) of this
section 3.1) the Company, each director and officer of the Company and each
other Person, if any, who controls the Company within the meaning of the
Securities Act, with respect to any statement or alleged statement in or
omission or alleged omission from such registration statement, any preliminary
prospectus, final prospectus or summary prospectus contained therein, or any
amendment or supplement thereto, if such statement or alleged statement or
omission or alleged omission was made in reliance upon and in conformity with
written information furnished to the Company through an instrument duly executed
by SBM specifically stating that it is for use in the preparation of such
registration statement, preliminary prospectus, final prospectus, summary
prospectus, amendment or supplement. Any such indemnity shall remain in full
force and effect, regardless of any investigation made by or on behalf of the
Company or any such director, officer or controlling Person and shall survive
the transfer of such securities by SBM.


                (c)            Non-exclusive remedy. The obligations of any
indemnifying party to indemnify the indemnified party under this section 3.1
shall, in each case, be in addition to any liability which the indemnifying
party may otherwise have hereunder or otherwise at law or in equity.


                (d)            Contribution. If the indemnification provided for
in subsections 3.1 or 3.2 from the applicable indemnifying party is applicable
in accordance with its terms, but for any reason is held to be unavailable to an
indemnified party in respect of any claim, demand, action, liability, damages,
loss, cost or expense referred to therein, then the indemnifying party, in lieu
of indemnifying such indemnified party, shall contribute to the amount paid pr
payable by such indemnified party as a result of such claim, demand, action,
liability, damages, loss, cost or expense in such proportion as appropriate to
reflect the relative faults of the indemnifying party and indemnified party in
connection with the actions which resulted in such claim, demand, action,
liability, damages, loss, cost or expense, as well as any other relevant
equitable considerations. The relative faults of the indemnifying party and the
indemnified party, shall be determined by reference to, among other things,
whether any action in question, including any untrue or alleged untrue statement
of a material fact or omission or alleged omission to state a material fact, has
been made by, or relates to information supplied by, such indemnifying party or
indemnified party, and the parties relative intent, knowledge, access to
information and opportunity to correct or prevent such misstatement or omission.
The amount paid or payable by a party as a result of such claim, demand, action,
liability, damages, loss, cost or expense referred to above shall be deemed to
include, subject to section 3.2 below, any legal or other fees or expenses
reasonably incurred by such party in connection with any investigation or
proceeding.


                (e)            The parties agree that it would not be just and
equitable if a contribution pursuant to subsection 3.1(d) were determined by pro
rata allocation or by any other method of allocation which does not take into
account the equitable considerations referred to in such subsection 3.1(d). No
person guilty of fraudulent misrepresentation (within the meaning of Section
11(f) of the Securities Act) shall be entitled to contribution from any person.


                (f)            Notwithstanding the provisions of section 3.1(d)
SBM shall not be required to contribute any amount in excess of the net proceeds
it receives from the sale of Registerable Securities


          3.2             Conduct of Claims.


                      Whenever a claim for indemnification shall arise under
this Section 14, the party seeking indemnification (the “Indemnified Party”),
shall notify the party from whom such indemnification is sought (the
“Indemnifying Party”) in writing of the Proceeding and the facts constituting
the basis for such claim in reasonable detail;  


                (a)             Such Indemnifying Party shall have the right to
retain the counsel of its choice in connection with such Proceeding and to
participate at its own expense in the defense of any such Proceeding; provided,
however, that counsel to the Indemnifying Party shall not (except with the
consent of the relevant Indemnified Party) also be counsel to such Indemnified
Party. In no event shall the Indemnifying Party be liable for fees and expenses
of more than one counsel (in addition to any local counsel) separate from its
own counsel for all Indemnified Parties in connection with any one action or
separate but similar or related actions in the same jurisdiction arising out of
the same general allegations or circumstances; and


                 (b)             No Indemnifying Party shall, without the prior
written consent of the Indemnified Parties (which consent shall not be
unreasonably withheld), settle or compromise or consent to the entry of any
judgment with respect to any litigation, or any investigation or proceeding by
any governmental agency or body, commenced or threatened, or any claim
whatsoever in respect of which indemnification could be sought under this
Section 3 unless such settlement, compromise or consent (A) includes an
unconditional release of each Indemnified Party from all liability arising out
of such litigation, investigation, proceeding or claim and (B) does not include
a statement as to or an admission of fault, culpability or a failure to act by
or on behalf of any Indemnified Party.


                4.             Rule 144 and Rule 144A. For so long as SBM holds
Registerable Securities, if the Company ceases to be subject to the reporting
requirements of Section 13 or 15 of the Exchange Act, the Company will upon the
request of SBM (a) make publicly available such information (including, without
limitation, the information specified in Rule 144A(d)(4) under the Securities
Act) as is necessary to permit sales pursuant to Rule 144 under the Securities
Act, (b) deliver or cause to be delivered, promptly following a request by SBM
or any prospective purchaser or transferee designated by SBM, such information
(including, without limitation, the information specified in Rule 144A(d)(4)
under the Securities Act) as is necessary to permit sales pursuant to Rule 144A
under the Securities Act and it will take such further action as SBM may
reasonably request, and (c) take such further action that is required from time
to time to enable SBM to sell its Registerable Securities without registration
under the Securities Act within the limitation of the exemptions provided by (i)
Rule 144 under the Securities Act, as such Rule may be amended from time to
time, (ii) Rule 144A under the Securities Act, as such Rule may be amended from
time to time or (iii) any similar rules or regulations hereafter adopted by the
SEC. For so long as SBM holds Registerable Securities, upon the request of SBM,
the Company will deliver to SBM a written statement as to whether it has
complied with such requirements.


                 5.              Miscellaneous.

                (a)            The parties may execute and deliver this
Agreement as a single document or in any number of counterparts, manually, by
facsimile or by other electronic means. Each counterpart shall be an original,
but a single document or all counterparts together shall constitute one
instrument that shall be the agreement.


                (b)            This Agreement will inure to the benefit of and
be binding upon the parties hereto, their respective successors, assigns
officers, directors, employees, consultants, agents, attorneys, accountants and
affiliates and each Person that controls (within the meaning of Section 20 of
the Exchange Act) any of the foregoing Persons, and no other Person will have
any right or obligation hereunder. The Company may not assign this Agreement
except to a wholly-owned subsidiary in accordance with Section 7(a)(ii) of the
Purchase Agreement. No Person acquiring Registerable Shares from SBM pursuant to
a public market purchase will thereby obtain any of the rights contained in this
Agreement. This Agreement constitutes the entire agreement and supersedes all
prior agreements and understandings, both written and oral, between the parties
hereto with respect to the subject matter of this Agreement. Except as provided
in this Section 4(b), this Agreement is not intended to confer upon any Person
other than the parties hereto any rights or remedies hereunder.


                (c)            This Agreement shall be governed by, and
construed in accordance with, the laws of the State of Nevada without giving
effect to the conflicts of law principles thereof, and each of the parties
hereto hereby submits to the non-exclusive jurisdiction of any state or federal
court in Clark County, Nevada and any court hearing any appeal therefrom, over
any suit, action or proceeding against it arising out of or based upon this
Agreement (a “Related Proceeding”). Each of the parties hereto hereby waives any
objection to any Related Proceeding in such courts whether on the grounds of
venue, residence or domicile or on the ground that the Related Proceeding has
been brought in an inconvenient forum.


                (d)            Each party represents and acknowledges that, in
the negotiation and drafting of this Agreement and the other instruments and
documents required or contemplated hereby, it has been represented by and relied
upon the advice of counsel of its choice, which has had a substantial role in
the drafting and negotiation of this Agreement and such other instruments and
documents. Therefore, each party agrees that no rule of construction to the
effect that any ambiguities are to be resolved against the drafter shall be
employed in the interpretation of this Agreement and such other instruments and
documents. If any term or other provision of this Agreement is invalid, illegal
or incapable of being enforced by any rule of law or public policy all other
conditions and provisions of this Agreement shall nevertheless remain in full
force and effect.


                (e)            SBM and the Company stipulate that the remedies
at law of the parties hereto in the event of any default or threatened default
by either party in the performance of or compliance with any of the terms of
this Agreement are not and will not be adequate and that, to the fullest extent
permitted by law, such terms may be specifically enforced by a decree for the
specific performance of any agreement contained herein or by an injunction
against a violation of any of the terms hereof or otherwise. The exercise of any
remedy by SBM or the Company shall not be deemed an election of remedies or
preclude SBM or the Company, respectively, from exercising any other remedies in
the future.


                (f)            This Agreement may be amended, modified or
supplemented only by a written instrument signed by SBM and the Company.


                (g)            Each of the parties will cooperate with the
others and use its reasonable best efforts to prepare all necessary
documentation, to effect all necessary filings with any regulatory,
administrative or other governmental body, and to obtain each approval, consent,
order, authorization, designation, or declaration necessary in connection with
the execution and delivery of this Agreement, and the consummation of the
transaction contemplated hereby.


                (h)            For purposes of this Agreement, except as
otherwise expressly provided or unless the context otherwise requires: (i) all
section titles or captions contained in this Agreement or in any Schedule or
Annex hereto or referred to herein are for convenience only and shall not be
deemed a part of this Agreement and shall not affect the meaning or
interpretation of this Agreement; and (ii) references to a Person are also to
its permitted successors and assigns and, in the case of an individual, to his
or her heirs and estate, as applicable.


[SIGNATURE PAGE FOLLOWS]

--------------------------------------------------------------------------------

SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT

                IN WITNESS WHEREOF, the parties hereto have duly executed and
delivered this Registration Rights Agreement, as of the date first written
above.


    WYNN RESORTS, LIMITED



      By:   /s/ Stephen A. Wynn      

--------------------------------------------------------------------------------

      Name:   Stephen A. Wynn      

--------------------------------------------------------------------------------

      Title:   Chief Executive Officer      

--------------------------------------------------------------------------------




    SOCIÉTÉ DES BAINS DE MER ET DU CERCLE DES ETRANGERS À MONACO



      By:   /s/ Jean-Luc Biamonti      

--------------------------------------------------------------------------------

      Name:   Jean-Luc Biamonti        

--------------------------------------------------------------------------------

      Title:   Chairman      

--------------------------------------------------------------------------------


